Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2015

                                      No. 04-15-00030-CV

                                        David PERALTA,
                                            Appellant

                                                 v.

                  MASSACHUSSETTS INSTITUTE OF TECHNOLOGY,
                                   Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 333462
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        The reporter’s record was originally due on December 15, 2014. On January 28, 2015,
the court reporter filed a Notification of Late Record, stating the reporter’s record has not been
filed because appellant has failed to pay or make arrangements to pay the court reporter’s record
fee for preparing the record and that appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court no later than
February 9, 2015 that either (1) the reporter’s record fee has been paid or arrangements have
been made to pay the court reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s record fee.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court